Opinion by
Mr. Justice Green,
After a patient and careful reading of the report of the master, and the opinions of the learned court below, and an examination of the arguments of the counsel of both parties, we are of opinion that the results finally reached are correct, and should be sustained. As to the rejection of the credit of $4,000 claimed by the plaintiff, the question was purely one of fact and was found against the plaintiff and was confirmed by the court. The reasons given by the master and court below are satisfactory to us, and we see no cause for changing the decision. The other principal matter at issue, to wit: the allowance of the item of $67,711.01 as a credit in the account of John A. Ahl, was the subject of a most careful consideration by the learned court below because of the difference between the master and the judge. We have given a close and minute attention to the reasons which controlled the action of the learned judge, and are entirely satisfied as to their correctness. He consented with much reluctance to the conclusion of the master that the amount of this credit had been reduced by subsequent charges to $43,484.68, but in his first opinion he expressed the conviction that these credits had been already charged against John A. Ahl, and therefore could not be charged again. But on the reargumeht he was thoroughly convinced that the master was in error in reducing the total credit of $67,711.01, and he thereupon set aside that finding of the master and his own concurrence therein, and found distinctly as a fact that this credit had never been reduced by subsequent charges, and therefore that no part of it had been paid to John A. Ahl, or included in any subsequent settlement between the parties. We are convinced that there was no error in this finding, and therefore sustain it. The other matters complained of in the assignments of error are sufficiently explained and considered in the opinion of the court, and do not require further mention. We therefore sustain the final decree.
Decree affirmed and appeal dismissed at the cost of appellant.